LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 March 24, 2011 VIA EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:WNC California Housing Tax Credits III, L.P. File No. 000-23908 Dear Sir or Madam: On behalf of the above-referenced registrant enclosed please finddefinitive proxy materials for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934. The registrant will release definitive materials to securities holders on March 24, 2011. This filing is being made for the purpose of including Schedule 14A.There are no other changes to the definitive materials filed on March 22, 2011 Very truly yours, /s/ PAUL G. DANNHAUSER Paul G. Dannhauser
